Citation Nr: 0603276	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder, currently evaluated 
as 10 percent disabling prior to November 2, 2004, and 30 
percent disabling beginning November 2, 2004.  

2.  Entitlement to service connection for spastic colon 
disorder, secondary to service-connected wound, muscle group 
I, left shoulder or post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran reportedly had active service from December 1942 
to April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Based on a December 30, 2005 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to November 2004, the evidence of record shows that 
the veteran primarily complains of sleep disturbances, 
nightmares, intrusive thoughts/flashbacks, memory and 
concentration problems, and panic attacks.  He has a Global 
Assessment of Functioning score of 65-70.

3.  Beginning in November 2004, the evidence of record shows 
that the veteran has occupational impairment with reduced 
reliability and productivity due to such symptoms as 
impairment of short-term memory and concentration brought on 
by sleep deprivation, a symptom of his post-traumatic stress 
disorder.  He has a Global Assessment of Functioning score of 
60.

4.  There is no clinical evidence of record that shows that 
the veteran currently has a spastic colon disorder.  

CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating of 30 
percent, and no more, for service-connected post-traumatic 
stress disorder have been approximated prior to November 2, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West  2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.125-4.130, 
Diagnostic Code 9411 (2005).

2.  The schedular criteria for a higher initial rating of 50 
percent, and no more, for service-connected post-traumatic 
stress disorder have been approximated beginning November 2, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A (West  2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.125-4.130, 
Diagnostic Code 9411 (2005).

3.  Spastic colon disorder is not proximately due to or the 
result of the service-connected wound, muscle group I, left 
shoulder or post-traumatic stress disorder; or was not 
otherwise incurred in or aggravated during active service.  
38 U.S.C.A.     §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in January 2004, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The January 2004 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits, including secondary 
service connection as well as what the evidence must show to 
establish entitlement to an increased rating.  

The Board acknowledges that the January 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The RO asked the veteran for all the information and 
evidence necessary to substantiate his claims-that is, 
evidence of the type that should be considered by VA in 
assessing his claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2004 rating decision, July 2004 Statement of the Case (SOC), 
May 2005 Supplemental Statement of the Case (SSOC), and May 
2005 rating decision, which included a discussion of the 
facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The July 2004 SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in January 2004, 
December 2004, and January 2005, and obtained medical 
opinions on the etiology of the veteran's claimed spastic 
colon disorder.  The RO obtained VA treatment records as well 
as private treatment records identified by the veteran from 
Dr. G.L.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     


II.	Higher Initial Rating for Post-traumatic Stress Disorder

Procedural History/Evidence

In a March 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial rating of 10 percent effective December 
10, 2003, the date of receipt of the veteran's claim.  In a 
subsequent rating decision issued in May 2005, the RO 
increased the initial rating to 30 percent effective November 
2, 2004, the date VA treatment records reportedly showed an 
increase in the veteran's PTSD symptoms. 

The January 2004 VA examination report showed that the 
examiner reviewed the claims file.  The veteran reported that 
he currently worked part-time at Dillard's as a sales person, 
a job he had held for 17 years.  He had been married for 61 
years to his first wife.  He described his marriage as 
satisfactory.  He complained of occasional nightmares, and he 
maintained that he got about five to six hours of sleep.  He 
denied problems with depression, but complained of intrusive 
thoughts.  He had no fear of death because he was a 
Christian.  He reported that he enjoyed playing golf, that he 
was a life member of the Disabled American Veterans, and that 
he attended church.

On mental status examination, the veteran was oriented times 
four.  There was no evidence of a thought disorder.  He was 
cooperative and pleasant during the interview.  Reality 
testing was good, and he appeared to be an individual with 
above-average intelligence.  His dress was casual, and his 
hygiene was good.  He was not found to be a threat to himself 
or to others.  The examiner provided a diagnosis of PTSD on 
Axis I and assigned a Global Assessment of Functioning (GAF) 
score of "65-70."  [The GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness'" from 0 to 
100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).]  

In a statement dated in July 2004, the veteran reported that 
as of July 3, 2004, he had retired from his part-time job at 
Dillard's because he was making too many errors.  He 
indicated that the company allowed him to retire voluntarily.  
He maintained that he was unemployable.  In the veteran's 
Substantive Appeal filed in August 2004 and in an October 
2004 statement, he additionally complained of weekly panic 
attacks.  

In an August 2004 statement, A.M. (area sales manager for 
Dillard's) reported that the veteran had worked under his 
supervision for the last three and one-half years.  A.M. 
maintained that during this time frame the veteran began to 
suffer from regular forgetfulness, panicked behavior, and 
general anxiety in the performance of his regular job duties.  
A.M. indicated that this behavior happened to the veteran 
sometimes daily, but always more than two times per week.  
A.M. related that several months ago, the veteran approached 
him and advised him of his anxiety and feelings of memory 
loss.  A.M. concluded that the symptoms described led to the 
veteran's voluntary retirement from Dillard's.

In a statement received by the RO in October 2004, the 
veteran's wife reported that the veteran was more withdrawn 
from society and that he sometimes displayed "spurts of 
anger" for no reason.  She maintained that the veteran was 
very inpatient in various situations.  

VA treatment records dated from January 2004 to November 2004 
included an April 2004 record that showed that the veteran 
complained of short-term memory loss.  A May 2004 showed that 
the veteran complained of not feeling rested in the morning 
and continued problems with nightmares.  The examiner noted 
that the veteran was oriented times three.  Lastly, a VA 
treatment record dated November 9, 2004 showed that the 
veteran complained of sleep disturbances and nightmares of 
combat.  Dr. R.L. noted that the veteran's persistent lack of 
sleep had left him weak in the daytime and perhaps affected 
his other faculties.  Dr. R.L. noted as an example that the 
veteran's memory was not as good.  Dr. R.L. indicated that 
the veteran used to be able to recall things and now he must 
have written reminders.  Dr. R.L. reported that the veteran's 
CAPS [Clinician-Administered PTSD Scale] score was currently 
8/8, representing the maximum severity, and that his CAPS 
dreaming/nightmares score was at least 5/8, representing 
frequent waking from sleep each week with difficulty 
returning to sleep.  Dr. R.L. concluded that with the 
veteran's persistent lack of rest, he "probably could not 
long remain at work if he could work."  Dr. R.L. provided an 
assessment of PTSD with insomnia and nightmares.    

The January 2005 VA examination report showed that the 
examiner (the same examiner who conducted the January 2004 VA 
examination) again reviewed the claims file.  The examiner 
noted that the information the veteran provided appeared 
reliable.  The veteran reported that he was taking medication 
for insomnia and nightmares, but he still continued to 
experience sleep disturbances and "bad dreams."  He 
reported on his retirement from his job on account of the 
recent onset of problems with his concentration and memory at 
work.  He maintained that since he retired from work he was 
now having problems with depression; he was concerned about 
his future and his problems with his concentration and 
memory.  He also complained of intrusive thoughts and 
flashbacks about his combat experiences and that he was 
inpatient.  He was not found to be suicidal, and he was not 
seen as a threat to himself or to others.  He avoided crowds, 
but he remained involved in attending a baptist church.  He 
exercised, worked on crossword puzzles, and read daily 
newspapers.  He had a satisfactory relationship with his wife 
from his description.  

On mental status examination, the veteran was oriented to 
time, place, person, and situation.  There was no evidence of 
a thought disorder.  His speech was goal directed and he was 
spontaneous in conversation.  No looseness of association was 
noted.  His memory, reasoning skills, and reasoning were 
screened.  He did not show any signs of dementia, early 
Alzheimer's, or confusion.  The examiner noted that the 
veteran did have mild problems from the history he provided 
as far as short-term memory was concerned, although the 
examiner maintained that the veteran did well on testing 
conducted on the current examination.  He was not found to be 
psychotic.  Reality testing was good.  Insight, judgment, and 
reasoning appeared average.  His dress was casual and his 
hygiene was good.  

The examiner opined that it was as likely as not that the 
veteran's memory problems were related to or caused from his 
PTSD symptoms-sleep deprivation.  The examiner explained 
that lack of sleep, combined with aging had impaired the 
veteran's overall concentration and short-term memory, 
thereby intensifying his overall anxiety and impairing his 
self-confidence.  The examiner provided a diagnosis of PTSD 
on Axis I and assigned a GAF score of 60.

Analysis

Based on a review of the evidence of record, the Board finds 
that the veteran's service-connected PTSD is productive of 
symptomatology consistent with the criteria associated with 
the next higher rating of 50 percent under Diagnostic Codes 
9411 and the General Rating Formula for Mental Disorders 
beginning in November 2004.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

The veteran primarily complains of sleep disturbances and 
nightmares as attributable to his PTSD, and he contends that 
impairments in his memory and concentration resulted in a 
decrease in his work efficiency which led him to voluntarily 
retire from work.  There is competent evidence of record that 
supports the veteran's contention.  The veteran's former 
supervisor confirmed that the veteran had displayed a level 
of forgetfulness, panicked behavior, and anxiety during the 
performance of his regular job duties, prompting him to 
voluntarily retire.  Dr. R.L. confirmed that test results 
showed that the veteran indeed suffered from sleep 
disturbances, which Dr. R.L. indicated probably inhibited the 
veteran's ability to remain at work for a long period.  The 
VA examiner confirmed that the veteran's complained of memory 
problems were attributable to sleep deprivation caused by his 
PTSD, which the VA examiner indicated at least contributed in 
part to impairments in his concentration and short-term 
memory.  

Thus, the foregoing evidence shows that the veteran has 
occupational impairment with reduced reliability and 
productivity due to such symptoms as impairment of short-term 
memory and concentration brought on by sleep deprivation, a 
symptom of the veteran's PTSD, which is more consistent with 
the criteria associated with a 50 percent rating under 
Diagnostic Code 9411 and the General Rating Formula for 
Mental Disorders.  

The 50 percent rating should be effective the date VA 
treatment records (Dr. R.L.'s November 9, 2004 letter) show 
an increase in the veteran's PTSD symptoms; however, the 
Board does not disturb the earlier effective date the RO 
assigned-November 2, 2004.  

As for the period prior to November 2, 2004, the Board finds 
that the veteran's complaints of sleep disturbances, 
nightmares, intrusive thoughts/flashbacks, and panic attacks 
more likely support a higher initial rating of 30 percent for 
this period under the General Rating Formula for Mental 
Disorders.  The veteran was assigned a GAF score of 65-70 in 
January 2004, which reflects mild symptoms causing some 
difficulty in social or occupational functioning, but 
generally functioning pretty well.  A GAF score is highly 
probative to rating a mental or anxiety disorder as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability as contemplated by the 
rating criteria for mental disorders.  Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The veteran's GAF score of 65-70 
reflects symptomatology consistent with the criteria 
associated with a 30 percent rating under Diagnostic Code 
9411 and the General Rating Formula for Mental Disorders.  

In finding that a disability evaluation of 50 percent under 
Diagnostic Code 9411 beginning November 2, 2004 more likely 
reflects the severity of the veteran's service-connected 
PTSD, the Board finds that the next higher rating of 70 
percent under Diagnostic Code 9411 is not warranted.  Both 
the veteran and his employer reported that he voluntarily 
retired, which suggests that he could have remained on the 
job although with reduced reliability and productivity.  The 
VA examination reports showed that the veteran was not 
suicidal or a threat to others.  There is no indication or 
suggestion in the record that the veteran engages in 
obsessional rituals that interfere with routine activities.  
According to the VA examiner, the veteran's speech is not 
intermittently illogical, obscure, or irrelevant.  While the 
veteran complains of panic attacks and depression, these 
symptoms are contemplated in a 50 percent rating (and the 
lesser included 30 percent rating); the evidence fails to 
show that the veteran suffers from near-continuous panic or 
depression affecting his ability to function independently, 
appropriately, and effectively.  The veteran's wife reported 
that the veteran sometimes displayed unprovoked "spurts of 
anger," but there is no indication or suggestion in the 
record that these reported episodes are accompanied by 
periods of violence.  

The VA treatment records and VA examination reports further 
show that the veteran does not suffer from spatial 
disorientation having been oriented in all spheres each time 
he was examined.  The evidence shows that the veteran does 
not neglect his personal appearance and hygiene having 
presented at each examination appropriately dressed and 
groomed.  The veteran retains an ability to establish and 
maintain effective relationships as evident by his 
"satisfactory" 61-year relationship with his wife.  Lastly, 
the evidence shows that the veteran had some difficulty in 
adapting to stressful circumstances in a work setting in that 
his concentration and short-term memory problem intensified 
his overall anxiety according to the VA examiner, but as 
discussed above, the veteran's reduced reliability and 
productivity in a work setting have been contemplated in the 
50 percent disability rating.  Moreover, the foregoing 
evidence shows that the symptomatology associated with the 
veteran's PTSD does not approximate the majority of the 
criteria associated with a 70 percent rating under the 
General Rating Formula for Mental Disorders.

For these reasons, the Board finds that the veteran is 
entitled to a higher initial rating of 30 percent, and no 
more, under Diagnostic Code 9411, prior to November 2, 2004, 
and a higher initial rating of 50 percent, and no more, under 
Diagnostic Code 9411, beginning November 2, 2004.  The Board 
has assigned staged ratings for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Any limits on the veteran's employability due to his PTSD 
have been contemplated in the disability ratings assigned 
under Diagnostic Code 9411.  The evidence also does not 
reflect that the veteran's PTSD has necessitated any frequent 
periods of hospitalization during the appeal period.  Thus, 
the record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) for 
assignment of an extraschedular evaluation.


III.	Secondary Service Connection for Spastic Colon Disorder

In the veteran's claim for compensation benefits and in a 
subsequent statement dated in January 2004, he maintained 
that Dr. G.L. indicated that his spastic colon was caused and 
aggravated by medications ("nsaids") he had taken over the 
years for left shoulder pain.  The veteran also indicated 
that his spastic colon disorder developed because of the 
stress he endured in combat during service. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The medical evidence of record shows that the veteran is not 
currently diagnosed with spastic colon disorder.  While VA 
treatment records dated in April 2004 show that a nurse 
practitioner provided an assessment of irritable bowel 
syndrome (also known as spastic colon disorder) based on the 
veteran's complaints of diarrhea that alternated with 
constipation, a subsequent November 2004 colonoscopy only 
revealed diverticulosis according to Dr. K.B.K.  Despite 
statements from the veteran and his wife that he was 
diagnosed with spastic colon disorder in the early 1950s and 
around 1980, Dr. J.G.'s letter dated in November 1979, VA 
treatment records dated from July 1950 to November 2004, and 
Dr. G.L.'s records dated from November 1975 to November 2004, 
show instead a well-documented long history of diverticulosis 
of the colon since 1971.  Diverticulosis of the colon is not 
spastic colon disorder.  

The Board acknowledges that the veteran underwent a VA 
examination in January 2004 at which time the examiner (Dr. 
A.Y.) provided an assessment that included history of spastic 
colon disorder, but this assessment was clearly based on a 
history provided by the veteran as the examiner indicated 
that the examination was normal, and in any event, the 
examiner found no relationship between spastic colon disorder 
and medication the veteran took for his service-connected 
left shoulder disability.  The veteran underwent another VA 
examination in December 2004 by the same examiner (Dr. A.Y.) 
which similarly showed that no spastic colon disorder was 
clinically identified, and regardless, the examiner found no 
relationship between irritable bowel syndrome and PTSD, an 
opinion echoed in January 2005 by the VA examiner who 
conducted the PTSD examinations.  The veteran has offered Dr. 
G.L.'s March 2004 note in which he noted that the veteran's 
PTSD symptoms of anxiety and stress had increased his 
"colitis problem," but Dr. G.L. did not define the 
"colitis problem" therein and none of his records showed 
that a chronic spastic colon disorder had been clinically 
identified.

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current disability of spastic 
colon disorder has been clinically shown, there is no basis 
upon which compensation benefits may be based.

The preponderance of the evidence is against the claim, so 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R.       § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A higher initial rating of 30 percent for service-connected 
post-traumatic stress disorder prior to November 2, 2004, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.

A higher rating of 50 percent for service-connected post-
traumatic stress disorder beginning November 2, 2004, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.

Service connection for spastic colon disorder, including as 
secondary to service-connected wound, muscle group I, left 
shoulder or post-traumatic stress disorder is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


